Opinion issued March 11, 2014




                                     In The

                              Court of Appeals
                                     For The

                         First District of Texas
                           ————————————
                              NO. 01-13-01090-CV
                           ———————————
                   IN RE PEYTON WATERS, JR., Relator



             Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

     The parties have filed a joint motion to dismiss the petition for writ of

mandamus.1     No opinion has issued.     Accordingly, we grant the motion and




1
     The underlying case is Bertila Chicas, Individually and as Representative of the
     Estate of Santiago Chicas, Deceased, Iris Chicas, Brenda Gonzalez, Norma
     Chicas, and Jesse Chicas v. Peyton Waters, Jr., cause number 417,965-401,
     pending in the Probate Court No. 2 of Harris County, Texas, the Hon. Mike Wood
     presiding.
dismiss relator’s petition for writ of mandamus. Cf. TEX. R. APP. P. 42.1(a). We

dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Jennings, Higley, and Sharp.




                                         2